DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant’s arguments regarding the rejection of claim 1 has been considered but is not persuasive.
In regards to claim, the Applicant argues that the prior art does not disclose “the central wax cutter tool body is configured to enable free rotation of the one or more wax cutter elements when the wax cutter tool is coupled to an elongate member and deployed down an oil well tubing.”  and that “ Alexander discloses that only a part of the tool (i.e., ring 20) is permitted to rotate, and even that amount of rotation is limited to the need to compensate for the twisting force imposed on the attached cables 25. Hence, it is clear that the tool disclosed by Alexander is not configured to enable free rotation when the tool is coupled to an elongate member.”.
The Applicant has not further defined the term “free rotation” in the claim and the term has not been defined in the specification such that it can be given any specific interpretation. A search of the term “free rotation” in the specification as filed shows the term to be mentioned only twice without any details as to what the term entails.  As such, the limitation “free rotation’ is being given its broadest reasonable interpretation as the “one or more was cutter elements” are able to rotate which is taught by Alexander where the ring 20 can rotate which in turn will rotate the blade 25 to prevent undue wear and break down of blade 25 (Col. 4 lines 5-10, Fig. 2, 30.). 
This interpretation reads on the limitation as claimed as the term “free rotation’ is broadly recited absent of any specific definition/structural limitation.
To require free rotation to have the same scale of motion as presented in the instant specification would require improperly importing limitations from the specification into the claims. If a specific degree of relative rotation between elements is intended, such a limitation would need to be expressly recited in the claim. Furthermore, such a recitation would likely overcome the interpretation discussed above.
The examiner acknowledges that this is a broader interpretation than Applicant’s. However examiners are not only allowed to apply broad interpretations, but are required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. Patentability is determined by the “broadest reasonable interpretation consistent with the specification” (MPEP §2111), not the narrowest reasonable interpretation. And Applicant does not have an explicit lexicographical statement in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the relevant phrases which forces the examiner to interpret them only one way.
	Due to at least the above reasons, the rejection to claim 1 will be maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 7, 9-11 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebert (U.S Patent No. 3,073,391) in view of Alexander (U.S. Patent No. 3,390,725).
In regards to claim 1, Hebert teaches a wax cutter tool (Figs. 1, 4a,b 5a, b)  for removing wax from an internal wall of an oil well tubing (Col. 1 lines 1-14), the wax cutter tool comprising: 
a central wax cutter tool body (Fig. 4A, B: tool body 30, 31), the central wax cutter tool body being configured to be attached to an elongate member (12) for deployment down an oil well tubing (casing 11); and 
one or more wax cutter elements (Fig. 4A: wax cutter element 29) extending radially outwards from the central wax cutter tool body (30, 31), the one or more wax cutter elements (29) having an outer working surface for engaging the internal wall of the oil well tubing in use (11; Fig. 1, Col. 1 lines 16-22), the outer working surface of the one or more wax cutter elements defining an outer diameter of the wax cutter tool (Fig. 8: outer surface of 29 is the working surface as it contacts the inner diameter of the casing. The outer surface defines an outer diameter of the cutter tool as shown.), wherein the one or more wax cutter elements are flexible thereby allowing compression of the one or more cutter elements in use when deployed within the oil well tubing such that the outer diameter of the outer working surface of the one or more wax cutter elements is reduced to match an inner diameter of the oil well tubing when inserted into the oil well tubing to remove wax from the internal wall of the oil well tubing (Fig. 1, Col. 4 lines 6-43, Col 7 lines 5-11: the blade 29 is made of a metal and extends helically such that it is flexible and compressible such that it can be placed in the inner diameter of the casing 11.).  In regards to claim 8, the combination of Hebert and Gist teaches the wax cutter tool of claim 1.
Hebert is silent regarding wherein the central wax cutter tool body is configured to enable free rotation of the one or more wax cutter elements when the wax cutter tool is coupled to an elongate member and deployed down an oil well tubing.  
Alexander, drawn to a wellbore cleaning tool, discloses that the central wax cutter tool body (Figs. 1-3: body 15, 20) is configured to enable free rotation of the one or more wax cutter elements (Col. 4 lines 5-10, Fig. 2, 3: ring 20 can rotate which in turn will rotate the blade 25 to prevent undue wear and break down of blade 25 .) when the wax cutter tool is coupled to an elongate member (11) and deployed down an oil well tubing (12).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Hebert such that the central wax cutter tool body is configured to enable free rotation of the one or more wax cutter elements as taught by Alexander in order to prevent undue wear to the cutter elements (Col. 4 lines 4-14).

In regards to claim 2, the combination of Hebert and Alexander teaches the wax cutter tool of claim 1.
Herbert further teaches wherein the working surface of the one or more wax cutter elements is flexible to enable compression of the one or more cutter elements in use when deployed within the oil well tubing (Fig. 1, Col. 4 lines 6-43, Col 7 lines 5-11: the blade 29 is made of a metal and extends helically such that it is flexible and compressible such that it can be placed in the inner diameter of the casing 11.).  

In regards to claim 3, the combination of Hebert and Alexander teaches the wax cutter tool of claim 1.
Herbert further teaches wherein the one or more cutter elements includes a wire blade (Fig. 4a: blade 29 is a wire blade).  

In regards to claim 5, the combination of Hebert and Alexander teaches the wax cutter tool of claim 1.
Herbert further teaches wherein the one or more wax cutter elements form a helical or spiral wire blade (Fig. 4a: blade 29 forms a helical/spiral wire blade)  

In regards to claim 6, the combination of Hebert and Alexander discloses the wax cutter tool of  claim 1.
Herbert further teaches wherein one or more fluid paths are provided between the central wax cutter tool body (30, 31) and the outer working surface of the one or more wax cutter elements (29) to enable fluid to flow though the wax cutter tool when it is deployed in an oil well tubing (Col. 2 lines 14-17, Col 4 lines 60-64: Fluid will contact the blade 29 and body 30, 31 when sediments are flown upwards via upward flow of the fluid.).  

In regards to claim 7, the combination of Hebert and Alexander teaches the wax cutter tool of claim 6.
Hebert further teaches wherein the wax cutter tool has a total cross-sectional area defined by the outer working surface, and the one or more fluid paths have a cross-sectional area which forms at least 30%, (Col. 2 lines 14-17, Col 4 lines 60-64: Fluid will contact the blade 29 and body 30, 31 when sediments are flown upwards via upward flow of the fluid and the fluid path is the area where the blade 29 is disposed, which appears to be the majority of the cross sectional area of the tool (Figs. 5a, b).). 

In regards to claim 9, the combination of Hebert and Alexander teaches the wax cutter tool according to claim 1.
Herbert further teaches wherein the central wax cutter tool body is configured to enable free translational movement of the one or more wax cutter elements between upper and lower stoppers when the wax cutter tool is coupled to an elongate member and deployed down an oil well tubing, the central wax cutter tool body being thus configured to provide a sliding hammer action to generate a jar force to release the wax cutter tool if it becomes held up (Fig. 1, 5a, b, Col. 3 lines 74-75, Col 4 lines 1, Col 6 lines 14-35: the blade 29 is slidable mounted on the rod 12 via collar 31 such that it can slide along the rod 12 when stuck.)

In regards to claim 10, the combination of Hebert  Alexander teaches the wax cutter tool of claim 9.
In view of the modification made to claim 9, Alexander further teaches wherein the central wax cutter body comprises a tubular member (Fig. 1: 15 and 20 are tubular members) and a central rod (11) extending through the tubular member (15 and 20), wherein the tubular member is rotatable around the central rod (Col. 4 lines 5-10, Fig. 2, 3: ring 20 is free to rotate about casing 11 when set screws 21 are not engaged in the set position.), and wherein the one or more wax cutter elements (25) are mounted on the tubular member (15 and 20).  
In regards to claim 11, the combination of Hebert and Alexander teaches the wax cutter tool of claim 10.
Hebert further teaches wherein the tubular member (30, 31) is movable up and down the central rod (Fig. 1, 5a, b, Col. 3 lines 74-75, Col 4 lines 1, Col 6 lines 14-35: the blade 29 is slidable mounted on the rod 12 via collar 31 such that it can slide along the rod 12 when stuck.)
 and the central rod (12) includes an upper stopper (30a) and a lower stopper (31a) to limit the extent of translational movement of the tubular member (Col. 4 lines 9-12: collar 31 is mounted on the central rod 12 in position adjustably fixed by a set screw 31a, while the upper collar 30 is movable. A stop may be provided by a set screw 30a fixed in rod 12.).

In regards to claim 15, the combination of Hebert teaches an oil well wax cutter system comprising: an elongate member (Fig. 1, 4a: rod 12) for deployment down an oil well tubing (casing 11); and a wax cutter tool (combination of 29, 30 and 31) according to any preceding claim 1 which is configured to be attached to the elongate member (12) for deployment down an oil well tubing (casing 11).  
Herbert is silent regarding wherein the central wax cutter tool body is configured to enable free rotation of the one or more wax cutter elements when the wax cutter tool is coupled to an elongate member and deployed down an oil well tubing.  
Alexander, drawn to a wellbore cleaning tool, discloses that the central wax cutter tool body (Figs. 1-3: body 15, 20) is configured to enable free rotation of the one or more wax cutter elements (Col. 4 lines 5-10, Fig. 2, 3: ring 20 can rotate which in turn will rotate the blade 25 to prevent undue wear and break down of blade 25 .) when the wax cutter tool is coupled to an elongate member (11) and deployed down an oil well tubing (12).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Hebert such that the central wax cutter tool body is configured to enable free rotation of the one or more wax cutter elements as taught by Alexander in order to prevent undue wear to the cutter elements (Col. 4 lines 4-14).

In regards to claim 16, the combination of Hebert and Alexander teaches the oil well wax cutter system of claim 15.
Herbert further teaches wherein the outer diameter of the wax cutter tool is equal to or larger than the inner diameter of the oil well tubing in a fully expanded form and is compressible to be inserted into the oil well tubing (Col. 4 lines 43-49, Fig.1, 5A, B: the outer diameter of the spiral cutter blade 29 can have a diameter up to almost equal to the diameter of the casing 11.).  

In regards to claim 17, Hebert teaches a method of removing wax from an internal wall of an oil well tubing (Col. 1 lines 1-14), the method comprising:
 connecting the wax cutter tool (Fig. 4a: comprising 29, 30, and 31) of claim 1 to an elongate member (12); inserting the wax cutter tool into an oil well tubing (Fig. 1: the wax cutting tool is placed into a casing 11); and
 moving the wax cutter tool along the oil well tubing to remove wax from an inner wall of the oil well tubing (Col 4 lines 38-42, 5A,B: the wax cutter tool is slidable such that the deposits can be removed.).
Herbert is silent regarding wherein the central wax cutter tool body is configured to enable free rotation of the one or more wax cutter elements when the wax cutter tool is coupled to an elongate member and deployed down an oil well tubing.  
Alexander, drawn to a wellbore cleaning tool, discloses that the central wax cutter tool body (Figs. 1-3: body 15, 20) is configured to enable free rotation of the one or more wax cutter elements (Col. 4 lines 5-10, Fig. 2, 3: ring 20 can rotate which in turn will rotate the blade 25 to prevent undue wear and break down of blade 25 .) when the wax cutter tool is coupled to an elongate member (11) and deployed down an oil well tubing (12).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Hebert such that the central wax cutter tool body is configured to enable free rotation of the one or more wax cutter elements as taught by Alexander in order to prevent undue wear to the cutter elements (Col. 4 lines 4-14).

Claims 4 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebert (U.S Patent No. 3,073,391) in view of in view of Alexander (U.S. Patent No. 3,390,725) and in further view of Gist (U.S. Patent No. 2,868,299).
In regards to claim 4, the combination of Hebert and Alexander teaches the wax cutter tool of claim 3.
The combination of Hebert and Alexander is silent regarding wherein the one or more cutter elements includes a plurality of wire blades disposed along the central wax cutter tool body.  
Gist, drawn to a downhole scratcher, discloses wherein the one or more cutter elements (Fig. 1, 3: cutting element 12) includes a plurality of wire blades (16) disposed along the central wax cutter tool body (13).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Hebert and Alexander such that the cutter element includes a plurality of wire blades as taught by Gist as each coiled element disposed in a spaced relationship provide fluid flow paths therebetween and prevent accumulation of dislodged material (Col. 3 lines 55-58). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to in include a plurality of wire blades, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)

In regards to claim 12, the combination of Hebert and  Alexander teaches the wax cutter tool of claim 10.
The combination of Herbert and Alexander is silent regarding wherein the tubular member has a circular cross-section or a polygonal cross- section.  
Gist further teaches wherein the tubular member (13; Fig. 1, 5) has a circular cross-section (Fig. 5) or a polygonal cross- section.  
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Herbert and Alexander such the tubular cross-section is shaped in the manner as taught by Gist since such a modification would have involved a mere change in the size/shape of a component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

In regards to claim 13, the combination of Hebert and Alexander teaches the wax cutter tool of claim 1.
The combination of Hebert and Alexander is silent regarding wherein the central wax cutter tool body comprises a plurality of protrusions or corners providing attachment points for the one or more cutter elements.  
Gist further discloses wherein the central wax cutter tool body comprises a plurality of protrusions (Fig. 1, 3: clips 14) or corners providing attachment points for the one or more cutter elements (12).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Hebert and Alexander with the clips structures of Gist such that the securing mechanism of the combination of Hebert and Alexander is substituted with the clips of Gist to yield the same predictable results of securing the cutter element in place on the wax cutter tool body. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  

In regards to claim 14, the combination of Hebert, Alexander and Gist teaches the wax cutter tool of claim 13.
Gist further discloses wherein the plurality of protrusions (Fig. 3: clips 14) are shaped with a radius of curvature or a beveled angle (clips 14 have beveled portions as shown.).  

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebert (U.S Patent No. 3,073,391) in view of Alexander (U.S. Patent No. 3,390,725) and in further view of Fosdick et al. (U.S. Patent No. 4612986).
In regards to claim 18, the combination of Hebert and Alexander the wax cutter tool of claim 1.
The combination of Hebert and Alexander is silent regarding central wax cutter tool body comprises a plurality of outwardly extending radial protrusions at least two of said protrusions spaced apart from one another along an axial length of the wax cutter tool body, wherein each of the protrusions includes a hole, and a one of the one or more wax cutter elements extends through at least one of the respective holes 
Fosdick, drawn to a well cleaning apparatus, discloses that a central wax cutter tool body (Fig. 1) comprises a plurality of outwardly extending radial protrusions (52) at least two of said protrusions spaced apart from one another along an axial length of the wax cutter tool body (tubes 52 are axially spaced apart as shown; Fig. 1), wherein each of the protrusions includes a hole, and a one of the one or more wax cutter elements extends through at least one of the respective holes (52 contains holes and cables 16 extending through the holes; Fig. 1).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Herbert and Alexander with the protrusions of  Fosdick to hold the cutting elements such that entire circumference of the body of the cleaning tool can be an effective cleaning agent (Col. 4 lines 55-62).
In regards to claim 19, the combination of Hebert, Alexander and Fosdick teaches the wax cutter of claim 18.
Fosdick further discloses wherein at least one of the one or more wax cutter elements (16) is in communication with more than two of the protrusions (52; Fig. 1).

Allowable Subject Matter
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676